Citation Nr: 1109096	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  10-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of viral hepatitis, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to a rating in excess of 10 percent for chronic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to December 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

Entitlement to service connection for residuals of hepatitis was initially denied by the Board in a February 1996 final decision.  The RO also denied a claim for entitlement to service connection for a nervous condition in an unappealed December 1991 rating decision.  Where a claim has been finally adjudicated by the Board or at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claims for service connection for residuals of hepatitis and a psychiatric disorder before reaching the merits of the claims.  


The reopened claim for service connection for residuals of viral hepatitis, the claim to reopen service connection for a psychiatric disability, and entitlement to an increased rating for chronic dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of hepatitis was initially denied in a February 1996 final Board decision.  The Veteran attempted to reopen his claim and was denied in a March 1999 unappealed rating decision.

2.  The evidence received since the March 1999 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

3.  In a July 2010 statement, the Veteran withdrew the claim for entitlement to service connection for a low back disability from the current appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residuals of viral hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Board does not have jurisdiction over the withdrawn claim for entitlement to service connection for a low back disability, as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was denied service connection for residuals of hepatitis in a February 1996 final Board decision.  The Board found that the evidence of record did not establish a chronic residual disability related to the Veteran's diagnosis of viral hepatitis during active duty service.  The Veteran made a subsequent attempt to reopen his claim and was denied in a March 1999 unappealed rating decision.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the claims folder since the March 1999 rating decision includes recent treatment reports from the Nashville VA Medical Center (VAMC) documenting the Veteran's complaints of symptoms associated with hepatitis including fatigue, loss of appetite and weight, and intermittent nausea.  The Veteran is competent to report observable symptoms such as those described to his VA physicians.  In addition, the Veteran was noted to have hepatitis B during a January 2009 psychotherapy examination.  While this evidence does not absolutely establish the presence of residuals related to hepatitis, it pertains to an element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.  Therefore, it is clearly new and material and reopening of the claim for entitlement to service connection for residuals of viral hepatitis is warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  


Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified during the July 2010 hearing that he wished to withdraw the claim for service connection for a low back disability.  The claim was then formally withdrawn in a July 2010 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.




ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of viral hepatitis is reopened.  

The claim for entitlement to service connection for a low back disability is dismissed. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the reopened claim for entitlement to service connection for residuals of viral hepatitis, the record contains recent VAMC treatment reports documenting the Veteran's complaints of symptoms often associated with hepatitis including fatigue and loss of appetite.  In addition, service treatment records establish that the Veteran was diagnosed and hospitalized for viral hepatitis in November 1956.  The record therefore contains evidence of signs or symptoms of a current disability that may be associated with active duty service.  A VA examination is required by the duty to assist and upon remand, the Veteran should be provided an examination and medical opinion addressing the nature and etiology of any currently present residuals of hepatitis.  

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of his service-connected chronic dermatitis.  The Veteran was last examined for this disability in April 2007, four years ago, and has not been provided an examination in connection with his current claim for an increased evaluation.  The Board finds that the record does not currently contain sufficient evidence to rate this disability, and a VA examination should be scheduled. 

Finally, regarding the claim to reopen service connection for a psychiatric disability, the Veteran has not received notice that complies with the VCAA to include the notice specified by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include the notice specified by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the Veteran's claim to reopen service connection for a psychiatric disability.

The notice should tell the Veteran what elements of a successful claim were found to be lacking in the initial December 1991 claim and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current residuals of hepatitis.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the examiner.  

After examining the Veteran and obtaining any necessary laboratory results, the examiner should provide an opinion as to whether the Veteran currently has any form of hepatitis or residuals of the disease, and if so, whether it is at least as likely as not (a probability of 50 percent or greater) related to any incident of the Veteran's active duty service, to include his diagnosis of mild viral hepatitis in November 1956. 

3.  Schedule the Veteran for a dermatological examination with an appropriate examiner.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the examiner.  

After examining the Veteran, the examiner should determine what percentage of the Veteran's entire body and what percentage of his exposed areas are affected by the service-connected chronic dermatitis.  The examiner should also determine whether the disability has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  If the examiner finds that the Veteran's chronic dermatitis has required systemic therapy, the examiner should state whether such treatment was intermittent or constant and if intermittent, the total duration in weeks of such treatment in a 12 month period.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for a response before returning the claims folder to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


